Citation Nr: 9904303	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury, to include chronic right C5-C6 radiculopathy, and 
degenerative joint disease of the spine.

2.  Entitlement to service connection for right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1976 to July 
1979 and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for neck injury and fracture of right 
elbow.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a neck injury in 
service and the current diagnosis of chronic right C5-C6 
radiculopathy or degenerative joint disease is not of record.

2.  Competent evidence of a current diagnosis of right elbow 
disability is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a neck 
injury, to include chronic right C5-C6 radiculopathy is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for right elbow 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
necessary as inservice injuries to the neck and right elbow 
are conceded.

Service medical records from the appellant's first period of 
service reveal that he injured his neck in August 1977.  The 
specific injury is not noted.  The examiner stated that there 
was mild tenderness on the left, but that it was otherwise 
normal.  The assessment was mild strain.  In a March 1979 
report of medical examination, clinical evaluation of the 
appellant's spine and other musculoskeletal was normal.  
Clinical evaluation of the upper extremities revealed 
questionable exostosis of the right olecranon.  A report of 
medical history completed by the appellant at that time 
revealed that he stated "yes" to ever having or having now 
painful or "trick" shoulder or elbow.  The examiner wrote, 
"'Crack' in right elbow, since fall last craf [sic] c/o pain 
when sitting on something."  

Records from the appellant's reserve National Guard service 
reveal that had a car accident in which he was struck from 
behind by a truck in August 1983.  The diagnosis entered was 
acute muscular injury to neck.

Private medical records from Dr. Joseph B. Ray indicate that 
the appellant fell on a fire escape grate and injured his 
back in November 1988.  When the appellant was seen two weeks 
later, Dr. Ray noted that the appellant was "improving 
following his contusion strain across his back and elbow.  
His elbows are much improved."  No diagnosis was entered as 
to the appellant's elbow(s) in the November 1988 treatment 
reports or Dr. Ray's subsequent treatment reports.

Service medical records are not complete as to the 
appellant's second period of service.  The appellant injured 
his back in October 1990, for which service connection for 
disc space narrowing, L5-S1 with decreased sensation, right 
lower extremity was granted.  Some of the records are 
available, but do not show complaints of a neck injury.  
Regardless, the appellant is competent to report an inservice 
injury.  The Board will concede an inservice neck injury.  

On December 20, 1990, the appellant reported that he had 
fallen down stairs and had developed pain in his right elbow.  
He reported having gone to the emergency room and that x-rays 
showed a fracture of the bone spur.  He stated that he was 
told he would have to wear a splint.  Upon physical 
examination, the examiner noted pain to palpation over the 
olecranon.  Range of motion was decreased per the appellant's 
reports of pain both with flexion/extension and 
pronation/supination.  The examiner noted that x-ray showed 
"old f[racture] of bony process on olecranon."  The 
examiner gave the following assessment: "It is difficult for 
me to understand how this [patient] should have this much 
pain on all [ranges of motion].  [Supination/pronation] 
should be much less painful as it is a function of the radial 
head.  Also, [patient] was finding difficulty showing me 
where exactly it hurt.  I feel this [patient] is 
malingering."

The appellant was seen on December 24, 1990, at the 
orthopedic clinic.  The examiner noted that the appellant had 
fallen on stairs and injured his right elbow.  Upon physical 
examination, there was tenderness over the olecranon.  Range 
of motion was decreased due to pain.  The impression was 
fracture of bone spur on right olecranon.  On December 27, 
1990, the appellant underwent an x-ray of the right elbow.  
The results were degenerative spurs at the area of insertion 
of the triceps.  The anterior fat pad was not elevated, and 
no posterior fat pad sign was seen.  The spur showed a lucent 
change which may have been an acute superimposed change or a 
chronic finding.
The appellant underwent a VA examination in March 1994.  
Examination of the musculoskeletal system revealed no 
evidence of disease or injury.  The VA examiner stated that 
the joints of the upper extremities were normal without joint 
swelling or deformity, muscle atrophy, muscle tenderness, or 
joint pain.  The appellant had full range of motion in his 
upper extremities.

The appellant was seen in April 1994 by Dr. Praveen K. 
Thangada.  The appellant reported numbness in the right upper 
extremity.  He reported the October 1990 incident in which he 
injured his back, and stated that he developed neck pain at 
that time followed by numbness in the arm.  Dr. Thangada 
stated that the appellant reported that since the injury, he 
had been having these symptoms intermittently.  Upon physical 
examination of the neck, it revealed no carotid bruit.  The 
neck was supple, and range of motion was full.  There was no 
paraspinal muscle tenderness or spasm noted.  Dr. Thangada 
had the appellant undergo an electromyograph, which revealed 
chronic right C5-C6 radiculopathy.

In a November 1995 VA outpatient treatment report, the 
appellant reported pain in his neck and numbness in the right 
hand.  The VA examiner noted that the appellant had 
tenderness in the midline of his neck.  The diagnostic 
impression was "[n]eck pain (radiculopathy)."

Private medical records from Dr. Ray revealed that the 
appellant was rear-ended in early May 1996.  The appellant 
stated that he was at a red light and realized he was going 
to get hit.  He stated that he turned his head "real quick" 
and got hit hard.  The appellant stated that he jerked his 
neck and back.  Dr. Ray noted that the appellant's neck 
muscles were very tense.  He stated that the appellant had 
good deep tendon reflexes and good use of his arms.  He 
stated that he did not believe that the appellant had any 
cervical cord damage.  The diagnosis was soft tissue strain 
up and down spine.  In a June 1996 treatment report, the 
appellant reported pain in his neck and right shoulder.  Dr. 
Ray noted that the appellant was reluctant to get his right 
arm over his head.  He stated that a nuclear bone scan was 
needed to rule out occult injury to the neck and right 
shoulder.

A February 1997 VA outpatient treatment report reveals that 
the appellant complained of neck pain for years and worse in 
the last year.  He reported that he had a neck injury in 1990 
and had fallen on his right elbow in 1990.  As to his elbow, 
the appellant stated that he had fractured it and had worn a 
cast for six weeks.  He complained of right elbow pain.  Upon 
physical examination, the appellant had limited motion in his 
neck.  Extension and flexion revealed pain.  The VA examiner 
stated that the appellant's right olecranon was tender to 
touch and that there was slight indentation of the medial 
aspect of the elbow.  The assessment was joint pain.  In 
March 1997, the appellant reported the neck and right elbow 
injury in service.  Examination of the neck revealed very 
limited range of motion.  The right olecranon was tender.  
The VA examiner stated that right upper extremity was noted 
to have decreased strength secondary to pain in the elbow or 
possibly due to cervical spine disease.  The assessment was 
degenerative joint disease of the spine.  The appellant 
complained of chronic neck pain in February 1998.  A 
diagnosis as to the appellant's cervical spine was not 
entered.

I.  Residuals of a neck injury, to include chronic right C5-
C6 radiculopathy, 
and degenerative joint disease of the spine

The appellant has alleged that he injured his neck at the 
time of the October 1990 injury and that only his lumbar 
spine was examined at that time because his injury to his 
back was more severe.  He states that he did seek treatment 
for his neck in service but was informed that his lower back 
was what was causing his problem.  The appellant has attached 
a statement from a fellow servicemen, which notes that the 
appellant complained of neck pain at the time of the 1990 
injury.  The appellant is competent to report a neck injury 
in service and thus an inservice neck injury is conceded.

The Board has determined that the appellant's claim for 
service connection for residuals of a neck injury, to include 
chronic right C5-C6 radiculopathy, and degenerative joint 
disease of the spine, is not well grounded.  As stated above, 
the appellant is competent to report a neck injury in 
service.  See Savage, 10 Vet. App. at 493-98.  The appellant 
is also competent to report that he has had neck pain since 
service as it is an observable condition which a lay person 
is competent to report.  Id.  However, the appellant is not 
competent as a lay person to provide a medical opinion 
relating his current diagnoses of chronic right C5-C6 
radiculopathy and degenerative joint disease of the spine to 
his neck injury in service.  Id.  Here, the appellant has not 
brought forth competent medical evidence of a nexus between 
the neck injury in service and the current diagnoses of 
chronic right C5-C6 radiculopathy and degenerative joint 
disease of the spine, and the claim is not well grounded.  
See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed.Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996) (medical 
evidence is needed to provide causal nexus between veteran's 
inservice injury and arthritis of the cervical spine).  
Although Dr. Thangada noted that the appellant had injured 
his neck in service, she did not relate the diagnosis of 
chronic right C5-C6 radiculopathy to his inservice injury.  
Additionally, the VA examiner who examined the appellant in 
March 1997 noted the appellant's neck injury in service and 
entered a diagnosis of degenerative joint disease of the 
spine.  The VA examiner did not enter a medical opinion as to 
the etiology of the diagnosis of degenerative joint disease 
of the spine.  Without a competent medical opinion between 
the appellant's current diagnosis of chronic right C5-C6 
radiculopathy and degenerative joint disease of the spine and 
service, the claim is not well grounded.  See id.; see also 
Caluza, supra.

It must be noted that in a February 1997 VA outpatient 
treatment report, the VA examiner entered an assessment of 
joint pain.  The appellant had complained of neck pain and 
reported the 1990 neck injury.  The VA examiner did not 
provide a medical nexus between the assessment and service.  
Regardless of the lack of medical nexus provided by the VA 
examiner, an assessment of "joint pain" is not a condition 
for which service connection may be granted.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  The assessment of "joint pain" 
does not establish that there is a disability resulting from 
an injury or a disease.  See id.  Absent a disease or injury, 
service connection may not be granted.

The appellant has stated that his current diagnoses are 
related to his inservice neck injury; however, as noted 
above, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim.

II.  Right elbow disability

The appellant has alleged that he fractured his right elbow 
in service and that he continues to have problems with pain 
in the elbow.  

The appellant's claim for service connection for right elbow 
disability is not well grounded.  The appellant has not 
brought forth evidence of a current right elbow disability.  
In February 1997, the appellant reported his right elbow 
injury in service.  The assessment was "joint pain."  In 
March 1997, the VA examiner noted that the appellant had 
decreased strength in the right upper extremity which was 
partially secondary to the right elbow and possibly secondary 
to the cervical spine disease. 

As noted above, an assessment of "joint pain" is not a 
condition for which service connection may be granted.  
Additionally, decreased strength in the upper extremity 
partially due to pain in the right elbow is also not a 
condition for which service connection may be granted.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The assessment of 
"joint pain" and a notation of decreased strength in the 
upper extremity secondary to the right elbow do not establish 
that there is a disability resulting from an injury or a 
disease.  See id.  Absent a disease or injury, service 
connection may not be granted.
The Court of Veterans Appeals has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of a current and competent diagnosis of a right 
elbow disability, the Board must deny the claim as not well 
grounded.  Ibid.; see also Caluza, 7 Vet. App. at 505.  
Although the appellant has stated that he has a current right 
elbow disability, he is a layman and his opinion is not 
competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant's own, unsupported opinion does not give rise to a 
well-grounded claim.

III.  General duty

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
May 1997.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied at 
both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).

Although the RO did not specifically state that it denied the 
appellant's service connections claim for residuals of a neck 
injury, to include chronic right C5-C6 radiculopathy, and 
degenerative joint disease of the spine, and right elbow 
disability on the basis that they were not well grounded, the 
Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc) (disallowance of 
a claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issues of service connection on a different legal 
basis than the RO did.  When the Board, in a decision, 
addresses a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by this 
decision.  The Board has considered the same law and 
regulations and merely concludes that the appellant did not 
meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.

The Board notes that in the supplemental statement of the 
case issued in July 1997, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for neck injury and fracture to the 
right elbow.  Although this was in error, the Board finds 
that it was harmless as the May 1997 statement of the case 
stated the proper rules and regulations as to claims for 
service connection.


ORDER

Service connection for residuals of a neck injury, to include 
chronic right C5-C6 radiculopathy, and degenerative joint 
disease of the spine, and right elbow disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

